The IAS court providently exercised its discretion, in the interest of justice, by granting plaintiffs motion for an extension of time to serve the summons and complaint. The court properly considered pertinent factors such as plaintiffs showing of merit, the expiration of the statute of limitations, the prompt receipt of plaintiffs notice of claim by defendant’s insurer, and the failure of defendant’s employee to provide contact information for himself or defendant at the time of the accident (see *535Leader v Maroney, Ponzini & Spencer, 97 NY2d 95, 105-106 [2001]; Sutter v Reyes, 60 AD3d 448 [2009]; Estey-Dorsa v Chavez, 27 AD3d 277, 278 [2006]). Concur — Mazzarelli, J.P., Catterson, Moskowitz, Renwick and Abdus-Salaam, JJ.